Case 2:14-cr-20034-MFL-MKM ECF No. 112 filed 08/25/20    PageID.979   Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

      Plaintiff,                                 Criminal No. 14-20034
                                                 Hon. Matthew F. Leitman
v.

ERRIC DEVOHN WATKINS,

     Defendant.
__________________________________________________________________/

                                ORDER TO SEAL

      The government having moved to seal Exhibit A to the United States’

Response to Defendant’s Motion for Compassionate Release and the Court being

duly advised in the premises;

      IT IS HEREBY ORDERED that the Exhibit A to the United States’

Response to Defendant’s Motion for Compassionate Release be sealed until further

Order of the Court.

                                    /s/Matthew F. Leitman
                                    MATTHEW F. LEITMAN
                                    UNITED STATES DISTRICT JUDGE

Dated: August 25, 2020
Case 2:14-cr-20034-MFL-MKM ECF No. 112 filed 08/25/20     PageID.980    Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on August 25, 2020, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764
